EXHIBIT 10.25

 

FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED  

MASTER CREDIT FACILITY AGREEMENT

(MAA I)

 

THIS FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED MASTER CREDIT FACILITY
AGREEMENT (the “Amendment”) is effective as of the 23rd day of September, 2005,
by and among (i) (a) MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee
corporation (the “REIT”), (b) MID-AMERICA APARTMENTS, L.P., a Tennessee limited
partnership (“OP”) (the REIT and OP being collectively referred to as
“Borrower”), and (c) MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited
partnership (“MAA of Texas” MAA of Texas and Borrower being collectively
referred to as the “Borrower Parties”); and (ii) PRUDENTIAL MULTIFAMILY MORTGAGE
INC., a Delaware corporation (“Lender”).

RECITALS

A.         Borrower Parties and Lender are parties to that certain Amended and
Restated Master Credit Facility Agreement dated as of the 22nd day of August,
2002, by and between Borrower and Lender, which was amended and restated
pursuant to that certain Second Amended and Restated Master Credit Facility
Agreement dated as of December 10, 2003, which has been further amended and
restated pursuant to that certain Third Amended and Restated Master Credit
Facility Agreement dated as of March 30, 2004, which has been further amended
pursuant to that certain First Amendment to Third Amended and Restated Master
Credit Facility Agreement dated as of March 31, 2004, which has been further
amended pursuant to that certain Second Amendment to Third Amended and Restated
Master Credit Facility Agreement dated as of August 3, 2004, which has been
further amended pursuant to that certain Third Amendment to Third Amended and
Restated Master Credit Facility Agreement dated as of December 1, 2004, which
has been further amended pursuant to that certain Fourth Amendment to Third
Amended and Restated Master Credit Facility Agreement dated as of March 31, 2005
(as amended from time to time, the “Master Agreement”).

B.         All of the Lender's right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Collateral Agreements and Other Loan
Documents, dated as of August 22, 2002 and that certain Assignment of Collateral
Agreements and Other Loan Documents, dated as of December 10, 2003 and that
certain Assignment of Collateral Agreement and Other Loan Documents dated as of
March 31, 2004 (collectively, the “Assignment”). Fannie Mae has not assumed any
of the obligations of the Lender under the Master Agreement or the Loan
Documents as a result of the Assignment. Fannie Mae has designated the Lender as
the servicer of the Loans contemplated by the Master Agreement. Lender is
entering into this Amendment in its capacity as servicer of the loan set forth
in the Master Agreement.

C.        Borrower and Lender are executing this Amendment pursuant to the
Master Agreement to (i) reflect the addition of the Mortgaged Property commonly
known as Boulder

 

 

- 1 -

 


--------------------------------------------------------------------------------

 

Ridge to the Collateral Pool, and (ii) provide for the amendment of Schedule II
to the Master Agreement, (iii) reflect an increase in the Variable Facility
Commitment as set forth herein after, and (iv) reflect a decrease in the maximum
amount by which the Commitment may be increased.

.            NOW, THEREFORE, the parties hereto, in consideration of the mutual
promises and agreements contained in this Amendment and the Master Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby agree as follows:

Section 1.        Addition of Mortgaged Property. The Mortgaged Property
commonly known as Boulder Ridge is hereby added to the Collateral Pool as an
Additional Mortgaged Property.

 

Section 2.         Exhibit A. Exhibit A to the Master Agreement is hereby
deleted in its entirety and replaced with Exhibit A to this Amendment.

 

Section 3.       Property Management Agreements. Exhibit AA to the Master
Agreement is hereby deleted in its entirety and replaced with the Exhibit AA
attached to this Amendment.

 

Section 4.        Boulder Ridge Subdivision Issue. The parties agree that the
proposed Additional Mortgaged Property commonly known as Boulder Ridge is
comprised of two tracts of land: a tract of land consisting of 21.1122 acres
(“Tract 1”) and a tract of land consisting of 10.5889 acres (“Tract 2”). As of
the date hereof, Tract 2 is part of an 11.474 acre tract (the “Unsubdivided
Tract”). The remainder of the Unsubdivided Tract contains a .89 acre tract of
land (the “Adjacent Property”) which is owned by the prior owner (the “Prior
Owner”) of the Unsubdivided Tract. The parties acknowledge that Borrower and
Prior Owner are in the process of causing the Unsubdivided Tract to be
subdivided; however, as of the date hereof, the assessed property description
for Boulder Ridge contains property not owned by Borrower. Lender prohibits
property not owned by Borrower and not part of the Additional Mortgaged Property
from being included in a tax parcel on which any Mortgage Property is located
(the “Subdivision Issue”). Notwithstanding the foregoing, Lender has consented
to the addition of Boulder Ridge provided that the following shall be satisfied:

 

(a)         Borrower shall cause Texas counsel to issue an opinion stating that
the failure to resolve the Subdivision Issue shall not preclude Lender, its
successors and/or assigns, from enforcing its rights and remedies under the
Master Agreement, including the right to foreclose on the entire Boulder Ridge
Mortgaged Property, including all of Tract 2.

 

(b)         Within sixty (60) days of the date hereof (the “Subdivision
Deadline”), Borrower shall either (i) cause the subdivision of Tract 2 to be
completed or (ii) purchase the Adjacent Property. In the event that Borrower
purchases the Adjacent Property, the Borrower shall (A) add such additional
property to the Collateral Pool as a portion of Boulder Ridge, (B) cause
Lender’s title policy with respect to Boulder Ridge to be amended to include the
Adjacent Property, and (C) cause the Security Instrument with respect to Boulder
Ridge to be amended to include the Adjacent Property.

 

-2-

 


--------------------------------------------------------------------------------

 

 

(c)       If the Subdivision Issue is not resolved to Lender’s satisfaction by
the Subdivision Deadline, Lender may require Borrower to remove the Mortgaged
Property known as Boulder Ridge from the Collateral Pool. Borrower further
acknowledges that it will not take an Advance equal to $20,215,000.00 under the
Master Agreement until the Subdivision Issue is resolved to Lender’s
satisfaction.

 

Section 5.        Expansion. The Variable Facility Commitment is hereby
increased by $20,215,000 and the definition of Variable Facility Commitment is
hereby replaced in its entirety with the following new definition:

“Variable Facility Commitment” means an aggregate amount of $93,984,000, which
shall be evidenced by the Variable Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Variable
Facility Commitment in accordance with Article VIII, and plus such amount as the
Borrower may elect to reborrow in accordance with Section 2.08, less such amount
as the Borrower may elect to convert from the Variable Facility Commitment to
the Fixed Facility Commitment in accordance with Article III and less such
amount by which the Borrower may elect to reduce the Variable Facility
Commitment in accordance with Article IX.

Section 6.        Reserved Amount. “Reserved Amount” means $46,016,000 unless
Borrower elects in writing a lesser amount not to exceed $250,000,000 minus the
amount of the Commitment in effect at any time, but in no event greater than
$46,016,000. The Fixed Facility Fee and the Variable Facility Fee shall not
increase with respect to the Reserved Amount in the event of an Expansion for so
long as the Borrower timely pays the Rate Preservation Fee on the Reserved
Amount.

Section 7.         Schedule II. Schedule II to the Master Agreement is hereby
deleted in its entirety and replaced with the Schedule II attached to this
Amendment.

 

Section 8.         Capitalized Terms. All capitalized terms used in this
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.

 

Section 9.        Reaffirmation. The Borrower Parties hereby reaffirm their
obligations under the Agreement.

Section 10.      Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.

Section 11.     Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

[Signatures follow on next page]

 



 

-3-

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BORROWER:

 

MID-AMERICA APARTMENT COMMUNITIES,

INC., a Tennessee corporation

 

 

By:

__________________________________

 

Al Campbell

 

 

Senior Vice President and Treasurer

 

 

 

MID-AMERICA APARTMENTS, L.P.,

a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc.,

a Tennessee corporation, its general partner

 

 

By:

____________________________

 

 

Al Campbell

 

 

Senior Vice President and Treasurer

 

 

[Signatures follow on next page]



 

-5-

 


--------------------------------------------------------------------------------

 

 

MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited partnership

By:

MAC of Delaware, Inc., a Delaware

 

corporation, its general partner

 

 

 

By:                                                                 

Name:

John A. Good

 

Title:

Assistant Secretary

 

 

[Signatures follow on next page]



 

-6-

 


--------------------------------------------------------------------------------

 

 

LENDER:

 

PRUDENTIAL MULTIFAMILY MORTGAGE INC., a         Delaware corporation

By:

________________________________________

Name:

Sharon D. Singleton

 

Title:

Vice President

 

 

 

 

 

-7-

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

SCHEDULE OF INITIAL MORTGAGED PROPERTIES

AND INITIAL VALUATIONS

 

Property Name

County

Property Address

Initial Valuation

Paddock Club Brandon I & II

Hillsborough

Brandon, FL

$29,120,000

Paddock Club Mandarin

Duval

Jacksonville, FL

$17,830,000

Woodbridge at the Lake

Duval

Jacksonville, FL

$7,620,000

Paddock Park Ocala II

Marion

Ocala, FL

$15,530,000

Paddock Club Tallahassee I

Leon

Tallahassee, FL

$11,840,000

Courtyards at Campbell Apartments

Dallas

Dallas, TX

$10,910,000

Deer Run Apartments

Dallas

Dallas, TX

$12,930,000

Paddock Club Gainesville

Alachua

Gainesville, FL

$17,100,000

Kenwood Club

Harris

Katy, TX

$18,000,000

Balcones Woods

Travis

Austin, TX

$22,000,000

Paddock Club Panama City Apartments

Bay

Panama City, FL

$13,000,000

Paddock Club Tallahassee II Apartments

Leon

Tallahassee, FL

$6,675,000

The Corners

Forsyth

Winston-Salem, NC

$8,170,000

Jefferson Pines

Harris

Houston, TX

$21,100,000

Los Rios

Collin

Plano, TX

$32,500,000

Lane at Towne Crossing

Dallas

Mesquite, TX

$13,173,000

Northwood Place

Tarrant

Dallas, TX

$8,420,000

The Woods

Travis

Austin, TX

$15,735,000

Boulder Ridge

Denton

Roanoke, TX

$30,000,000

 

 



 


--------------------------------------------------------------------------------

 

 

EXHIBIT AA TO

THIRD AMENDED AND RESTATED

MASTER CREDIT FACILITY AGREEMENT

 

SCHEDULE OF APPROVED

PROPERTY MANAGEMENT AGREEMENTS

 

Property Name

Manager

 

1.

Paddock Club Brandon Phase I & II

Mid-America Apartment Communities, Inc.

(Phase II: Owned and managed by MAAC.

No separate management agreement.)

2.

Paddock Park Ocala Phase II

Mid-America Apartment Communities, Inc.

3.

Paddock Club Tallahassee Phase I

Mid-America Apartment Communities, Inc.

4.

Woodbridge at the Lake

Mid-America Apartment Communities, Inc.

5.

Courtyards at Campbell Apartments

Mid-America Apartment Communities, Inc.

6.

Deer Run Apartments

Mid-America Apartment Communities, Inc.

7.

Paddock Club Gainesville

Mid-America Apartment Communities, Inc.

8.

Kenwood Club

Mid-America Apartment Communities, Inc.

9.

Balcones Woods

Mid-America Apartment Communities, Inc.

10.

Paddock Club Panama City Apartments

Mid-America Apartment Communities, Inc.

11.

Paddock Club Tallahassee II Apartments

Mid-America Apartment Communities, Inc.

12.

Paddock Club Mandarin

Mid-America Apartment Communities, Inc.

(Owned and managed by MAAC. No

separate management agreement.)

13.

The Corners

Mid-America Apartments, L.P

(Owned and managed by MAALP. No

separate management agreement.)

14.

Jefferson Pines

Mid-America Apartments, L.P.

15.

Los Rios

Mid-America Apartments, L.P.

16.

The Woods

Mid-America Apartments, L.P.

17.

Lane at Towne Crossing

Mid-America Apartments, L.P.

18.

Northwood Place

Mid-America Apartments, L.P.

19.

Boulder Ridge

Mid-America Apartments, L.P.

 



 


--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

Credit Enhancement Fee Schedule

 

Counter Party

Swap Effective Date

Maturity

Principal

Credit Enhancement Fee

 

SunTrust

K 6/1/2003

6/1/2010

50,000,000

18 basis points

Deutsche Bank

U 9/1/2004

9/1/2011

50,000,000

17 basis points

Deutsche Bank

U 12/1/2004

12/1/2011

25,000,000

17 basis points

RBC Capital Markets

5/2/2005

5/1/2012

50,000,000

17 basis points

Deutsche Bank

12/1/2005

3/1/2012

50,000,000

17 basis points

RBC Capital Markets

12/1/2005

3/1/2013

50,000,000

20 basis points

SunTrust

12/1/2005

TBD

50,000,000

20 basis points

SunTrust

12/1/2005

TBD

50,000,000

20 basis points

 

 

 

 

 